Filed 10/1/14 P. v. Esteva CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B254238

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. MA058998 &
         v.                                                          MA059574)

STEVEN ESTEVA,

         Defendant and Appellant.


THE COURT:*
         Defendant and appellant Steven Esteva (defendant) appeals from the judgment
entered following revocation of his probation. His appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising no issues. On June
3, 2014, we notified defendant of his counsel’s brief and gave him leave to file, within 30
days, his own brief or letter stating any grounds or argument he might wish to have
considered. That time has elapsed, and defendant has submitted no brief or letter. We
have reviewed the entire record, and finding no arguable issues, affirm the judgment.
         In April 2013, defendant was charged in superior court case No. MA058998 with
one count of possession of a firearm by a narcotic addict, in violation of Penal Code

*        ASHMANN-GERST, Acting P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
section 29800, subdivision (a)(1), a felony. In June 2013, while that matter was pending
defendant was charged in case No. MA059574 with possession of methamphetamine in
violation of Health and Safety Code section 11377, subdivision (a), also a felony (count
1), and with driving with a suspended or revoked license, in violation of Vehicle Code
section 14601.1, subdivision (a), a misdemeanor (count 2). The information also alleged
that defendant was out of custody on bail in case No. MA058998 when the offense
alleged in count 1 was committed, within the meaning of Penal Code section 12022.1.
The two cases were later consolidated, and the firearm possession charge was
renumbered count 3.
       During the next few months, the trial court granted a Pitchess1 motion and ordered
discovery, defendant waived his right to counsel and was permitted to proceed in pro.
per. By October 28, 2013, defendant had been charged with another misdemeanor and
asked that it be consolidated with the pending charges. At that time, defendant also asked
the trial court to revoke defendant’s pro. per. status and to appoint counsel. After counsel
was reappointed, defendant entered a plea agreement where he pled no contest to the two
felonies in exchange for the dismissal of the two misdemeanors and a grant of formal
felony probation for three years. Defendant agreed to the conditions of probation,
including the requirement that he enroll in a six-month residential drug treatment
program and provide proof of enrollment by December 5, 2013. The court imposed
mandatory fines and fees, and calculated custody credit in case No. MA059574 as 48
days, comprised of 24 actual days and 24 days of conduct credit; and 33 days in case
No. MA058998, comprised of 17 actual days plus 16 days of conduct credit.
       Though defendant failed to provide proof of enrollment in a residential program
by December 5, 2013, the trial court agreed to modify probation and give defendant until
January 17, 2014, to provide the required proof. On that date, defendant still had not
enrolled in a program and the trial court scheduled a probation violation hearing for the




1      Pitchess v. Superior Court (1974) 11 Cal. 3d 531.

                                             2
following month. In the meantime, defendant filed a motion in pro. per. to withdraw his
plea and dismiss the case against him.
       On February 5, 2014, the trial court again relieved counsel and permitted
defendant to represent himself. Defendant then argued his motion to withdraw his plea.
Defendant explained that he was innocent of one of the offenses, but agreed to the plea
bargain only because his counsel told him he would otherwise go to jail, and he felt
pressured, intimidated, and scared. The trial court reviewed the plea transcript with
defendant, denied the motion, and proceeded to the probation violation hearing. The
prosecutor submitted the issue on the probation report, which noted defendant had an
unexcused failure to keep his January 6, 2014 appointment with the probation officer.
Defendant admitted his failure to report on that date, explaining that he did not get the
letter regarding the appointment and that he negligently failed to keep in touch with his
probation officer. Defendant also explained that he was unable to enroll in the drug
program he preferred because it was full.
       The trial court found that defendant had violated probation by failing to report as
required. The court sentenced defendant to the low term of 16 months in prison,
reimposed the same fines and fees, ordered defendant to submit print impressions and a
DNA sample, and awarded an additional 40 days of custody and conduct credits.
Defendant filed a timely notice of appeal.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3